DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-14 and 18-20 of U.S. Patent No. 10,704,130. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitation recited in claims 1-4, 8-14 and 18-20 of U.S. Patent No. 10,10,704,130 are recited in claims 1-20 of the present invention including: “providing a faceplate formed from a first material”, “providing a golf club head body formed from a second material, wherein the first material is different from the second material”, “heating the club head body under a heat treatment , wherein the club head body is heated to a temperature that is greater than a solvus temperature of the club head body for a predetermined amount of time”, “after heating the club head body from step  (c), allowing the club head body to cool in an inert gas environment”, “aligning the faceplate to step (a) with the club head body of step (b) after heating step (c)  and cooling step (d)”, “welding the faceplate to the club head boy to from a heat affected zone (HAZ) between the faceplate and the club head body to form a golf club  head assembly”, “relieving stress of the HAZ of the golf club head assembly by vibrational waves”, “applying a mechanical cyclic vibration energy to the golf club head assembly over a test frequency range”, “monitoring dampening effects of energy flowing into the golf club head assembly as a function of frequency and identifying a plurality of orders of harmonic vibration absorption peaks, each consisting of a plurality of vibration absorption resonant peaks”, etc. 
Regarding claims 5-7 and 16-18 of the present invention, claims 18 and 19 of U.S. Patent No. 10,704,130 recites “wherein the club head body is heat treated between 100°C and 700°C for between °C and 500°C for between 1 and 5 hours”.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235, (CCPA 1955), MPEP 2144.05.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The patent to Hirano (US 2010/0154196) discloses a method of forming a golf club head assembly comprising a golf club head body and a faceplate that is welded to the club head body.  The faceplate is formed of an α-β titanium alloy.  The α-β titanium alloy comprises aluminum, vanadium, iron, silicon and carbon.
The patent to Chao et al.  (US 2003/0036442) discloses method of forming a golf club head assembly comprising a body and a faceplate. The faceplate is welded to the body.  The faceplate is formed of an α-β titanium alloy.  The α-β titanium alloy comprises aluminum, vanadium, molybdenum iron, silicon and carbon.
The patent to Nishio (US 2012/0302368) discloses a golf club head comprising a body and a faceplate welded to the body.  The welding forms a heat affected zone (HAZ) between the faceplate and the body.
The patents to Takeda (US 2003/0029846) and Hou (US 2006/0052179) both disclose iron-type golf club heads comprising a body and a faceplate welded to the body.  The welding forms a heat affected zone (HAZ) between the faceplate and the body.
None of the cited references alone or in combination teach the claimed “heating the club head body under a heat treatment, wherein the club head body is heated to a temperature that is greater 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LAYNO whose telephone number is (571)272-4424.  The examiner can normally be reached on Monday through Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN LAYNO/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        

bhl